 In the Matter Of PACKARD MOTOR CAR COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE. AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, LOCAL 12 (CIO)Case No. 8-C-1865.-Decided September 30, 1.9.6Mr. Richard C. Swander,for the Board.Marshall,Melhorn,Wall c Bloch,of Toledo, Ohio, byMessrs.Arnold F. Bunge, F. W. Fennell,of Toledo, Ohio, andMr. Carl W.Bivins,of Detroit, Mich., for the respondent.Mr. Lloyd L. Speidell,of Toledo, Ohio, for the Union.Mr. Wm. C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDEROn July 15, 1946, Trial Examiner Arthur Leff issued his Intermedi-ate Report in the above-entitled proceeding, finding that the respond-ent Packard Motor Car Company had engaged in and was engaging incertain unfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, therespondent filed exceptions to the Intermediate Report and a support-ing brief.Pursuant to notice and at the request of the respondent, onSeptember 19, 1946, the Board heard oral argument at Washington,D. C.The respondent appeared and participated in the argument;the Union did not appear.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief filed by the respondent, thearguments advanced at the oral argument, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Board71 N L R. B., No. 13.66 PACKARD MOTOR CAR COMPANY67hereby orders that the respondent, Packard Motor Car Company, andirs officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, Local 12 (CIO), as the exclusive representative of all guardsand fire marshals employed at the respondent's Toledo, Ohio, plant,excluding the chief (or captain), lieutenants and sergeants, withrespect to wages, rates of pay, hours of employment, or other condi-tions of employment;(b)Engaging in any other acts in any manner interfering with theefforts of International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, Local 12 (CIO), to negotiatefor or represent the employees as the exclusive bargaining agent in theaforesaid bargaining unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, Local 12 (CIO), as the exclusive bargaining representativeof all employees in the bargaining unit described herein with respect towages, rates of pay, hours of employment, or other conditions ofemployment.(b)Post at its plant at Toledo, Ohio, copies of the notice attachedto the Intermediate Report herein marked "Appendix A."' Copiesof said notice, to be furnished by the Regional Director for the EighthRegion, shall, after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or coveredby any other material;(c)Notify the Regional Director for the Eighth Region in writing,within ten (10) clays from the date of this Order, what steps therespondent has taken to comply therewith.MR. JAMES J. REYNOLDS, JR., took not part in the consideration ofthe above Decision and Order.'This notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words:"The recommendations of a Trial Examiner"and substituting in lieu thereof the words :"A decision and order."In the event that this order is enforced by decree of a Circuit Court of Appeals,there shallbe inserted,before the words"A Decision and Order,"the words :-"A decree of the United States Circuit Court of Appeals enforcing." 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Richard C. Swwander,for the Board.Messrs. Marshall, Meihorn, Wall & Bloch,of Toledo, Ohio. by Messrs.ArnoldF. Bunge; F. W. Fennell,of Toledo, Ohio, and MrCarlW. Bivnns,of Detroit,Mich., for the respondentMr. Lloyd L Speidell,of Toledo, Ohio, for the Union.STATEMENTOF THE CASEUpon a charge duly filed' by International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, Local 12 (CIO), herein calledthe Union, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Eighth Region (Cleveland, Ohio), issued its com-plaint dated May 16, 1946, against the Packard Motor Car Company, hereincalled the respondent, alleging that the respondent has engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 3 (1) and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint, together withnotice of hearing thereon, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance :(1) that all guards and fire marshals, excluding the chief, lieutenants, and ser-geants, employed at the respondent's Toledo, Ohio, plant, constitute a unit appro-priate for the purposes of collective bargaining; (2) that at an election con-ducted on May 26, 1944, under the supervision of the Board's Regional Directorfor the Eighth Region, a majority of the employees in the said unit designatedthe Union as their representative for the purposes of collective bargaining, (3)that at all times since May 26, 1944, the Union has been the exclusive representa-tive of the employees in the said apropriate unit; and (4) that since on orabout January 15, 1945, the respondent has refused to bargain collectively with theUnion as the exclusive, representative of the employeesin said unit.The respondent thereafter filed its answer in which it admitted that at theelection on May 26, 1944, a majority of the persons in the unit, alleged as appro-priate, cast ballots in favor of the Union, and that at all times on and afterJanuary 15, 1946, the respondent has refused to bargain collectively with theUnion as the exclusive bargaining representative of the persons in said unit,but the respondent otherwise denied the allegations of the complaint with respectto the unfair labor practices.The respondent's answer also sets forth, by wayof justification of its refusal to bargain, certain affirmative defenses which willbe referred to and considered in the section below entitled, "The unfair laborpractices."Pursuant to notice, a hearing was held on June 17, 1946, at Toledo, Ohio, beforethe undersigned, Arthur Leff, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board and the respondent were represented at the hear-ing by counsel and the Union by a representativeFull opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all partiesAt the close of the Board's case, the under-signed granted a motion of counsel for the Board to conform the pleadings to theproof as to dates and minor variancesAt the close of the hearing, the respondentmoved to dismiss the complaint for lack of proofThe motion is hereby denied.Only counsel for the Board availed himself of the opportunity afforded to all1The charge was filed on November 7, 1945. PACKARD MOTOR CAR COMPANY69parties to present oral argument before the undersigned. On July 8, 1946, the re-spondent filed a brief.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT'1.THE BUSINESS OF THE RESPONDENTPackard Motor Car Company, a Michigan corporation with its principal officein Detroit, Michigan, owns and operates several plants in and about the Detroitarea.At Toledo, Ohio, it operates a plant owned by the Defense Plant Corpora-tion where it is engaged in experimental work in connection with jet propelled air-craft engines and the manufacture of such engines.The respondent's Toledoplant is alone involved in this proceeding. In the course and conduct of its busi-ness, the respondent causes a substantial amount of raw materials and sup-plies used by it in the manufacture of its products to be delivered and trans-ported to its Toledo plant from and through States of the United States otherthan the State of Ohio. It also causes large quantities of the products manu-factured by it to be sold and transported from its Toledo plant to and throughStates of the United States other than the State of Ohio.During the 12 months'period preceding the date of the hearing, the respondent purchased raw materialsvalued in excess of $500,000, a substantial portion of which was shipped to itsToledo plant from points outside the State of Ohio.During that same periodmore than half of the respondent's finished products, valued in excess of $1,000,-000, was shipped by it to points outside of the State of Ohio.The respondent admits that it is engaged in commerce within the meaning ofthe Act.H. THE ORGANIZATIONINVOLVEDInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 12. affiliated with the Congress of Industrial Or-ganizations, is a labor organization admitting to membership employees of therespondent'IN. THE UNFAIR LABOR PRACTICESA. The unit alleged as appropriate; representation by the Union of a majoritythereinOn May 19, 1944, the Union and the respondent entered into an AGREEMENTFOR CONSENT ELECTION, approved by the Board's Regional Director foi theEighth Region, providing for an election by secret ballot to be conducted under thesupervision of the Regional Director to determine whether the respondent's plantprotection employees at its Toledo plant desired to be represented by the Union.The parties agreed thatAll guards and fire marshals, but excluding chief, lieutenants and sergeants,constitute a unit appropriate for the purposes of collective bargaining2 There is no dispute as to the facts in this case.All findings made herein are basedeither upon stipulated facts or upon uncontradicted evidence.8Local 12 is an amalgamated local to which are affiliated a number of separate"units"from different plants throughout Toledo.Each unit is in the nature of a branch or sub-local and is individually organized,having its own officers and negotiating committee andconducting its membership meetings separately. 70DECISIONS OF NATIONALLABOR RELATIONS BOARDOn May 26, 1944, an election was held pursuant to the agreementOf the 35eligible voters, 31 voted, and 26 cast ballots in favor of and 5 in opposition torepresentation by the Union.On May 31, 1944, the Regional Director, in accord-ance with the provisions of the agreement, issued his CONSENT DETERnIINA-TION OF REPRESENTATIVES, finding and certifying that the Union was theexclusive representative of all the employees in the unit defined above for thepurposes of collective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.'B. The refusal to bargainFollowing its designation as bargaining representative, the Union commencednegotiations with the respondent for a collective bargaining agreement in the plantprotection unit.Thereafter and until January 15, 1945, the respondent willinglyniet and bargained with the Union whenever it was requested to do so.Duringthat period, contract proposals and counter-proposals were exchanged.However,no final contract was consummated, the delay being attributable, for a time, to,the desire of the parties first to conclude negotiations on a contract in the pro-duction and maintenance unit, and later, to the reluctance of the Company to agreeto any wage increase which it was, not reasonably sure the War Labor Boardwould approve and to the efforts of the Union to obtain informal assurance fromtheWar Labor Board that its proposed wage increase would be approved uponjoint application.About January 15, 1945, David C Lindsay, the respondent's industrial relationsmanager, advised the Union's negotiating committee that the respondent wouldno longer recognize the Union as the bargaining representative of its plant protec-tion personnel.The respondent's determination to withdraw recognition, as theunion committee was informed at that time, was based upon the decisions of theSixth Circuit Court of Appeals inN L R. B. v Federal Truck CoandN L R B.v Jones and Laughlan Steel Corporation,116 F (2d) 718.Notwithstanding Lindsay's advice, the Union thereafter persisted unsuccess-fully in efforts again to secure recognition. In February 1945, the Union referredthe dispute concerning recognition to the United States Conciliation Service, butthe attempt of the Conciliator to bring about a settlement of the dispute throughdirect negotiations proved of no availOn May 19, 1945, the Conciliation Servicecertified the dispute to the National War Labor Boat d. There the matter resteduntil September 18, 1945, when at a meeting before the Regional War Labor Board,the parties in effect were advised by the Chairman of the Regional Board thathis agency could not be expected to consider the issue of recognition, since theNational War Labor Board had declined to assert jurisdiction on that questionin a prior case where a similar issue involving plant protection employeeshad been raised.rShortly after October 17, 1945, when the respondent's guards and fire marshalswere demilitarized, the Union renewed its demand for recognition, but the respond-ent continued to adhere to its position.JAt that time the Union was, as it still is, the recognized exclusive bargaiping repre-sentative for the respondent's production and maintenance employees.The plant protec-tion employees in Local 12 were originally merged with the production and maintenanceemployees in a common organizational"unit"(see footnote 3, above).However, at theinsistence of the respondent, the Union, in June 1944, set up a separate organizationalunit for the respondent's plant protection employees.This unit has its own officers andnegotiating committee,and meets separately from the production and maintenance unit.5At that time,itwas also suggested by the Regional War Labor Board that considerationbe given to a procedure under which grievances of plant protection employees might be ad-justed by direct dealing between an employees'grievance committee and the respondentwithout reference to the Union. PACKARD MOTOR CAR COMPANY71Since January 15, 1945, the respondent has not only refused to negotiate withthe Union, but it has taken unilateral action with respect to the terms andconditions of employment of its guards and fire marshals. In June 1945, therespondent, without notifying or consulting the Union, filed an application withthe Eleventh Regional War Labor Board, requesting leave to grant its plantprotection employees vacations with pay for the year 1944 or to make a paymentin lieu thereof on the same basis that employees in other bargaining units hadbeen granted such benefitsThe Union first received notice of this applicationwhen the War Labor Board after it was filed, wrote the Union requesting anexpression of its position with regard thereto.Although protesting the failureof the respondent to negotiate with it concerning the vacation plan, the Union,after a meeting of its plant protection unit, advised the War Labor Board thatit had no objection to that agency processing the applicationThe respondent admits that since on or about January 15, 1945, it has refusedto bargain collectively with the Union in the unit of guards and fire marshalswhich was defined in the consent election agreement as a unit appropriate forthe purposes of collective bargaining.C.The petition of October 6, 1945On or about October 6,1945, there was presented to the respondent a petition,signed by a majority of the guards and fire marshals in the unit alleged asappropriate,reading as follows :We the undersigned desire to form an association,whereby we may berepresented as a collective body and call this Association by a name selectedby it'smembers.And not controlledby anyother organization,but our ownguard unit.We can appoint a committee to bring our grievances before oursuperior officers to be settled for the benefit of all members and the Packard:Motor CarCo., and have a more corporative[sic] understanding among our-selves.We can appoint a committee to represent us as a body for increasein salary and any grievances that arises,these things cannot be done alone,but can be done collectivelyWe can set a time and place for meetings anddraw a book of rules such as other police and fire departments have, we allcan help each other in a more friendly way for all concerned.The respondent took no action with respect to this petition,and, so far as therecord discloses,the proposal to form an Association was not further pursued.D. The duties, responsibilities, and status of the guards and fire marshalsThe respondent's plant protection force, together with its maintenance depart-ment, is under the general supervision of its plant engineerThe force consistsof guards, fire marshals, and their supervisors. Since the opening of the plantin August 1943, the complement of this force has ranged in number from 26 to 52.Of these, 7, a captain (or chief), 3 lieutenants, and 3 sergeants are supervisorswith authority effectively to recommend changes in employee status ; the others,the guards and fire marshals, admittedly perfoim no supervisory functionsThe guards and fire marshals were enrolled as Auxiliary Military Police fromAugust 1943, when the respondent took over the operation of the Toledo plant,until October 17, 1945.They were also deputized as sheriffs of Lucas County,OhioOn October 17. 1945, the guards and fire marshals were demilitarized byorder of the United States Army authorities, but they have since continued toretain their status as deputy sheriffs.Both during and following their periodof militarization, their duties and responsibilities, as well as their relationship 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the respondent, except where otherwise indicated below, have remained sub-stantially unchanged.Their duties, in brief, consist of the detection and prevention of fire, theft,sabotage and disorder in the plant.There are two kinds of guards, those whopatrol the plant property and those who have fixed posts. It is the duty of thepatrolling guards to observe the conduct of employees and others with regardto matters of safety, the violation of laws and company rules, the protection ofgovernment property against acts of sabotage and espionage, and the main-tenance of the security of restricted areasThe fixed post guards, who arestationed principally at the various entrances and exits of the plant property,are required to keep out trespassers, to identify all persons and vehicles enteringor leaving the plant property, and to inspect all vehicles, equipment, lunch boxes,and parcels coming into or going out of the plant property.The fire marshalsare principally concerned with protecting the plant premises against fire, includ-ing the inspection and maintenance of fire-fighting equipment.But when noton duty as such, the fire marshals act as guards and are then responsible to thecaptain, lieutenant, and sergeants of the guardsAll guards, but not fire marshals, are armed. Both guards and marshals, whileon duty, wear uniforms supplied by the respondent; these are the same nowas during the militarization period save for the omission of auxiliary militarypolice shoulder patches.As auxiliary military police, the guards and firemarshals were subject to the Articles of `Var.They were required to take anoath and enter into an agreement with the United States that they would supportand bear allegiance to the Constitution of the United States, that they wouldfaithfully discharge their duties as civilian auxiliaries of the military policeto protect war materials, war premises, and war utilities, and that they wouldobey any orders issued in connection therewith by the President of the UnitedStates, as Commander-in-Chief, or his duly authorized officersAs auxiliarymilitary police, the guards were empowered to make arrests without warrantunder the Sabotage and Espionage ActAs deputy sheriffs, the guards are peaceofficers under the laws of Ohio and, as such officers, are charged under the lawwith preventing injury to property, breaches of the peace, and criminal offenses,and are empowered to arrest and detain persons found violating Ohio laws orvillage or city ordinances until a warrant can be obtainedAs deputy sheriffs,these guards take an oath to support the Constitution and Laws of the UnitedStates and the State of OhioNeither militarization nor deputization has basically affected the respondent'scontrol and supervision of the guards, or its authority to determine their hours,wages, and terms and conditions of employment.' Both during and after theirperiod of militarization, the guards and fire marshals have been hired throughthe respondent's personnel office where their applications have been initiallyreceived and where they have been interviewed through the captain of the guards,himself an employee of the respondent. The responsibility and authority to dis-charge or discipline them has remained vested in the respondent 7 Their wages,In a circular dated March 17, 1943, over the signature of the Chief of Staff of theGeneral Staff Corps it was stated :6b (1) Basically, the militarization of plant guard force does not change theexisting system of hiring, compensation, and dismissal; all remain primarilya matterbetween the guards and the plant managements.Guards in the employ of a privateemployer may, as heretofore, be dismissed by that employer-However, during the period of militarization, the respondent's right todischarge (andthe guard's right to resign) was subject to approval by the responsible Army representa-tivewho could withhold his approval when he had reason to believe that the efficiencyof the plant's guard force would be impaired thereby. PACKARD MOTOR CAR COMPANY73paid by the respondent, their hours of work, their working conditions, and theirdaily individual work assignments have been determined exclusively by therespondent without reference either to superior authorities of the United StatesArmy or to the Sheriff of Lucas County.'With respect to the laws and regula-tions affecting social security, unemployment insurance, and workmen's com-pensation, the guards and fire marshals have been considered as possessing thesamestatus as other employees of the respondent.E. The respondent's contentions, and conclusions with respect theretoThe respondent does not dispute that, but for the other considerations urgedby it, its plant guards and fire marshals exclusive of supervisory employeeswould constitute a proper grouping for purposes of collective bargaining.Butit takes the position that it is undei no obligation to bargain with the Unionas the exclusive bargaining representative in the unit which it previously agreedwas an appropriate one. It contends: (1) that the guards and fire marshalsare required to act in the interest of the respondent and for thatreason are"employers" and not "employees" within the meaning of the Act; (2) that thenature of the duties and obligations of the guards and fire marshals is suchthat their representation by the same union which represents production andmaintenance workers would create a conflict of interests and allegiance on theirpart,would be incompatible with their obligations to the respondent and thepublic, and would be detrimental to the public interest, and that, therefore, thepolicies of the Act would not be effectuated by a finding that they constitute anappropriate unit; and (3) that the union, in any event,has lost itsstatus asmajority representative in the unit alleged as appropriate.These contentionsare hereinafter considered in the order indicated.1.As -to the contentionthat the plant guards and fire marshals are not"employees" within themeaningof the ActSubstantially the same contention has heretofore been considered by the Boardon numerous occasions and, in each instance, has been ruled on adversely to therespondent's position ° It is clear from the record, and the respondent concedes,that the guards and marshals exercise monitorial and not supervisory functions.While it is true that the respondent may have delegated to its plant protection8 In two respects, how ever, the right retained by the respondent during the militariza-tion period to determine hours of work and to give orders and instructions as to workassignments was subject to qualificationThis is indicated in the following excerptfrom an address to the plant guards deliveied by the Army representative on the assump-tion of Army command:In understanding the auxiliary police function,the first step is to get a clearunderstanding of the relations of the plant guard to the Packard Company.Undernormal conditions,the plant operates entirely under its own chief and is trainedby hint and his officersIt follows the regulations prescribed by the Packard Com-panyThe Commanding Officer for the Army Air Forces at the Packard Companytakes command only in two instances namelyaDuring the actual periods of instructions given to guards in military subjectsby a member of the AAFbIn case of special emergenciesApaitfrom a limited number of general instructions defining the guards' duties as aux-iliarymilitary police. the only control ever actually exercised by the military authorities,as far as the record shows, consisted of drill and instruction in gun practice and firstaid, consuming appioxiinately an hour a week paid for by the respondent.The Sheriffof Lucas County has never exercised any control whatsoever over the guards.°See e. g.,Matter of Dravo Corporation,52 N L R B 322 ,Matter of Armour andCompany,63 N L. R B 1200 ,Matter of Briggs-Indiana Corporation,68 N. L. R. B. 587. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel certain duties, the performance of which requires them to protectinterests, of the respondent, this circumstance alone does not, as urged by therespondent, make them part of management or bring them within thedefinitionof "employer" as used in the Act. In any event, in determining whether or notthe guards and marshals are "employees" within the meaning of the Act, it istheir relationship to the respondent rather than to other employees that is thepoint at issue.iAs stated by the Board in theArmourcase : 10If the incidents of a particular service relationare such asto permitcollective bargaining between those who receive services and those whorender them, for changes in the terms and conditions of performing theservice, the statutory objectives [i. e, the adjustment of disputes as to wages,hours, and working conditions] are capable of achievement and the relationmay then be held to be one of employer and employee.N. L. R. B. v. HearstPublications, Inc.,322 U. S. 111;N. L. R. B. v. B. A. Blount,131 F. (2d) 585.(C C. A. 8), cert denied, 318 U. S. 791Thus. wherever the wages, or hours,or other conditions under which services are performed are fixed by therecipient of the service-the statutory objectives are capable of achievement,and unilateral or individual determination of such terms or conditions mayappropriately be displaced by collectivebargaining.The status of the guards and fire marshals in their relationship to the respond-ent has been described above.As has been noted, the respondent, during asas well as after the period of militarization, has retained substantial power to.hire and discharge the plant guards, has issued orders to them, has supervisedthe manner in which they performed their duties, and has reserved to itself theright to determine their compensation, their regular hours of work, and otherterms and conditions of their employment. It is found that, in importantaspects, the terms and conditions under which the guards and fire marshalswork are subject to determination by collective bargaining with the respondentand that their relationship to the respondent is such as to require the protectionof the Act. It is, accordingly, concluded and found that the guards and firemarshals are employees of the respondent within the meaning of the Act.2.As to the contention that thepoliciesof the Act would not be effectuated by ai"inding that the guards and firemarshals constitute an appropriate unitThis contention, likewise, has been raised in many other cases previouslyconsidered by the Board and has been uniformly decided adversely to therespondent's position here." In its previously decided cases the Board hastaken into account, as the undersigned does here, the considerations of publicpolicy and alleged conflict of interest and allegiance which the respondentstresses.There is nothing in the record of the instant case to indicate that theduties, obligations, and status of the respondent's guards and fire marshals hasever, now or in the past, differed materially from that of militarized or deputisedplant protection employees who the Board has consistently held may formappropriate bargaining units.To support its position, the respondent relies, as it has from the outset, on thedecisions of the Sixth Circuit Court of Appeals in theJones & Lenghltncase 12as well as the decisions of the United States Circuit Court of Appeals fo, the10Cited in footnote 911 See, e. g.,Matter of Dravo Corporation,supra;Matter of Armour and Company,saapra;Matter of International Harvester Company/,61 N L R B 912 and cases therein cited17N. L. R B. v Jones & Laughlin Steel Corporation,146 F (2d) 718 (C C. A 6), cert.granted, judgment vacated, case remanded for further consideration 325 U S. 838, decisionon remand,154 F. (2d) 932, 17 L.R. R. 1270. PACKARD MOTOR CAR COMPANY75Seventh Circuit in the E.C. Atkins Companycase.13The Board has not acqui-esced in those decisions."Following the decisions relied on by the respondentand in the light of the opinions expressed therein, the status of militarized anddeputized guards has been re-examined by the Board.After such re-examination,the Board has reiterated its earlier conclusions that there is no incompatibilitybetween union membership and honest, faithful performance of duty by deputizedor militarized guards, and that the public-interest will be furthered not by denyingsuch employees opportunity to bargain collectively concerning the terms andconditions of their employment, but by creating separate bargaining units limitedto such employees, as was done here 15For the Board to hold, as the respondent urges, that there must be not only aseparation of units but a separation of unions, would require the Board toassume a power, not granted to it under the Act, to impose a limitation upon whatrepresentative the employees, in the exercise of the rights guaranteed them bythe Act, may choose as their bargaining agent.The requirement that militarized or deputized plant protection employee unitsbe established separate and apart from units of employees who are not militarizedor deputized has been met in the instant case.As noted above, the guards andfiremarshals have been organized into a separately functioning union group,with separate meetings and separate officers from among their own number.Onthe record, the undersigned is satisfied, and he finds, that this separation hasbeen, and will continue to be, one of fact as well as form.Under the circumstances, and notwithstanding the fact that the instant casearises within the territorial jurisdiction of the Sixth Circuit Court of Appealswhich has held to the contrary, the undersigned is constrained to adhere to theclear policy of the Board as presently established.He accordingly finds that therespondent's contentions, noted above, are without merit.3.As to the contention that the Union has lost its status as majorityrepresentativeThe respondent's contention in this respect is based upon the petition signedby a majority of the guards and fire marshals which was submitted to it on orabout October 6, 1945.Prior to the time the petition was signed and ever since January 15, 1945, therespondent, as it admits, had refused to bargain with the Union in the unit hereinfound to be appropriate although the Union then unquestionably commanded amajority in that unit.The respondent's refusal to bargain was based upongrounds wholly unrelated to the Union's majority status and upon grounds, more-over,which have been found herein to be untenable. The Supreme Court hasrecognized thatThe unlawful refusal of an employer to bargain collectively with its em-ployees' chosen representatives disrupts the employees' morale, deters theirorganizational activities, and discourages their membership in unions'3N. L R B. v. E. C. Atkins &Co., 147 F. (2d) 730 (C. C A. 7), cert. granted, judgmentvacated, case remanded for further consideration 325 U. S. 838, decision on remand, 18L. R R 2092 (decided May 31, 1946)14See, e g.,Matter of Tampa Shipbuilding Company, Inc,62 N. L. R. B. 954;Matter ofArmour and Company, supra; Matter of General Cable Corporation,68 N. L. R. B. 660(decided June 17, 1946).At this writing, the time for the Board to file wilts of certiorariin the secondJones it Laughlindecision and in the secondAtkinsdecision has not yetexpiredIts intention to do so and its continued nonacquiescence is, however, reflectedby theGeneral Cabledecision which was issued after theAtkinsand theJones it Laughlindecisions on remand were handed down.15 See, e. g.,Matter of Armour and Company, supra, Matter of Tampa Shipbuilding Com-pany, Inc., supra. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDand has, therefore, upheld the principle established by the Board that an employeris not excused from his obligation to bargain exclusively with the particularunion which represented a majority of the employees at the time of the wrongfulrefusal to bargain because, subsequent to the refusal, the Union failed to retainitsmajority.'"In the instant case it is reasonably clear from the background circumstancesand in part from the petition itself, and it is found, that the employees at alltimes desired collective bargaining representation and that it was only becauseof the respondent's unlawful refusal to accord recognition to the representativeof their original choice that they found it necessary to seek some other means toachieve their objectives.It is further found that but for the respondent's un-lawful refusal to recognize the Union after January 15, 1945, the plant guardsand fire marshals would have remained members of the Union. The undersignedaccordingly concludes that even if the petition of October 6, 1945, is construedas a repudiation of the Union by a majority in the 'unit, this did not affect thestatus of the Union as the exclusive representative of all the employees in theunit.F. General conclusionsOn the basis of the foregoing it is concluded and found as follows :1.The bargaining unit consisting of all guards and fire marshals at the re-spondent's Toledo plant, exclusive of the chief (or captain), lieutenants and ser-geants, to which the parties stipulated in the consent election agreement of May19, 1944, will insure to the employees therein the full benefit of their right toself-organization and to collective bargaining, and will otherwise effectuatethe policies of the Act, and it constitutes and at all times material herein con-stituted a unit appropriate for the purposes of collective bargaining.2On and at all times after May 26, 1944, the Union was the duly designatedbargaining representative of a majority of the employees in the afoiesaid bar-gaining unit, and, puisuant to the provisions of Section 9 (a) of the Act, theUnion was on May 26, 1944, and at all times thereafter has been and is now theexclusive representative of all the employees in the aforesaid unit for the pur-poses of collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.3The respondent by refusing on January 15, 1945, and at all times thereafter,to accord recognition to the Union and to negotiate with it with respect to a con-tract covering the employees in the unit herein found to be appropriate, as wellas by unilaterally making application to the War Labor Board in June 1945 forvacation privileges or vacation pay for such employees, has refused to bargaincollectively with the Umoq as the exclusive representative of its employees inthe appropriate unit and has thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act"roFranks Bros Comipanyv.N. L. R. B,321U. S. 702. See also,N. L. R. B. v. P. LorillardCompany,314 U. S. 512.17The finding of a violation of Section 8 (1) of the Act,herein made,derives wholly fromthe respondent's violation of Section8 (5).At oralargument before the Trial Examiner,counsel for the Board,relying onMail Department Stores Companyv.N.' L R. B.,326U S 376, arguedin effect thatthe respondent's unilateralWar LaborBoard applicationconstituted a violation of Section 8 (1), independently of its refusal to bargain.Thecomplaint,however,does not contain an allegation to that effect.Moreover,and while theunilateral application was in derogation of the Union's right to recognition and representa-tion in such matters, the undersigned is not persuaded on the record of this case,that therespondent made this application in bad faith for the purpose of emphasizing to the em-ployees that there was no necessity for a collective bargaining agent and thereby under-mining the influence of the Union.' PACKARD MOTOR CAR COMPANYIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE77The activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as constitute unfair labor practicestend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefioni and take certainaffirmative action designed to effectuate the policies of the Act.Because of the basis of the respondent's refusal to bargain as indicated in thefacts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast, the undersigned will not recommend that the respondent cease and desistfiom the commission of any other unfair labor practices.Nevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that therespondent cease and desist from the unfair labor practices found and from anyother acts in any manner interfering with the efforts of the Union to- negotiate-for or represent the employees as exclusive bargaining agent in the unit hereinfound appropriate.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local 12, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5), ofthe Act.2.All guards and fire marshals employed at the respondent's Toledo, Ohio,plant, excluding the chief (or captain), lieutenants, and sergeants, constitutea unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3 International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local 12 (CIO), was on May 26, 1944, and at all timesthereafter has been the exclusive representative of all employees in the aforesaidunit for the purposes of collective bargaining within the meaning of Section 9 (a)of the Act.4.By refusing on January 15, 1945, and at all times thereafter, to bargaincollectively with International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local 12 (CIO), as the exclusive repre-sentative of all its employees in the aforesaid unit, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (5)of the Act.5By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7'of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.6The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,Packard Motor Car Company, and its officers, agents, successors, and assignsshall :1.Cease and desist from:(a)Refusing to bargain collectively with International Union, United Auto-mobile,Aircraft and Agricultural Implement Workers of America, Local 12(CIO), as the exclusive representative of all guards and fire marshals employedat the respondent's Toledo, Ohio, plant, excluding the chief (or captain),lieutenants and sergeants.(b)Engaging in any other acts in any manner interfering with the effortsof International Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 12 (CIO), to neVotrate for or represent the employeesas the exclusive bargaining agent in the aforesaid bargaining unit.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with International Union, United Auto-mobile,Aircraft and Agricultural Implement Workers of America, Local 12(C10), as the exclusive bargaining representative of all employees in the bar-gaining unit described herein with respect to rates of pay, hours of employment,or other conditions of employment.(b)Post at its plant at Toledo, Ohio, copies of the notice attached to theIntermediate Report herein marked "Appendix A." Copies of said notice, tobe furnished by the Regional Director for the Eighth Region, shall, after beingduly signed by the respondent's representative, be posted by the respondentimmediately upon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by therespondent to insure that said notices are not altered, defaced, or covered by anyother material;(c)File with the Regional Director for the Eighth Region, on or before ten(10) (lays from the date of the receipt of this Intermediate Report, a report inwriting setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of the Intermediate Report the respondent notifies said Regional Directorin writing that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C, an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceedings (including rulings upon allmotions or objections) as lie relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the parties and shall file a copy with PACKARD MOTOR CAR COMPANY79theRegional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of the ordertransferring the case to the Board.Any party desiring to submit a brief insupport of the Intermediate Report shall do so within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, by filingwith the Board an original and four copies thereof, and by immediately servinga copy thereof upon each of the other parties and the Regional Director.ARTHUR LEFF,Trial Examiner.Dated July 15, 1946APPENDIX ANOTICE TO ALL EMPLOYEESPm snant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not engage in any acts in any manner interfering with the effortsof International Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America, Local 12 (CIO), to negotiate for or representthe employees in the bargaining unit described below.We will bargain collectively upon request with the above-named union asthe exclusive i epresentative of all employees in the bargaining unit describedbelow witli respect to rates of pay, hours of employment or other conditionsif employment.The bargaining unit isAll guards and fire marshals employed at the Toledo, Ohio, plant,excluding the chief (or captain), lieutenants and sergeants.PACILARD MOTOR CAR COMPANY,Dated--------------------By----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.717734-47-vol 71-7